—Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about May 30, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of reckless endangerment in the second degree and criminal mischief in the fourth degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
Appellant’s motion to suppress statements was properly denied. The record supports the credibility determinations of *52the court. Given these determinations, the evidence establishes that the applicable provisions , of the Family Court Act were complied with, where, after appellant’s mother was notified of appellant’s custody (Family Ct Act § 305.2 [3]), as well as the intention of the authorities to transport appellant to the local precinct for questioning, appellant’s mother chose to direct appellant’s older sister, I8V2 years old, to accompany appellant to the precinct in her stead, thereby effectively designating appellant’s older sister as the person responsible for appellant’s care, and appellant was properly advised of the Miranda rights in the presence of his older sister (Family Ct Act § 305.2 [7]). Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.